Appleton, C. J.
By R. S., c. 86, § 8, “all corporations except counties, towns, school districts and parishes,” may be summoned as trustees. By Public Laws of 1873, c. 131, these exceptions were stricken out and “all corporations” were made liable to the trustee process. But this change of the statute in no way affected the principles in accordance with which corporations were to be adjudged trustees or to be discharged as such.
In the present case the treasurer of Kennebec county is sum moned as a trustee by reason of his having in his hands, as such treasurer, fees ordered by this court to be paid the defendant as a juror. These fees are to be paid in accordance with a judgment of the court. The juror served the State in obedience to its laws. There was no contract, express or implied, between him and the county. The fees of a juror are not “goods, effects of credits” of the debtor within the meaning of the statute. He has never depos ited them in the treasury of the county or entrusted them to the care of its treasurer. The county treasurer by R. S., c. 8, § 7, can only pay his fees in accordance with the written order of the court, The judgment and orders of the court are not to be contravened by the issuing of a trustee process. R. S., c. 86, § 55, clause 5; Williams v. Boardman, 9 Allen, 570; Burnham v. Beale, 14 Allen, 217. Exceptions overruled.
Cutting, Dickerson, Barrows, Daneorth and Virgin, JJ., concurred.